DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/28/20.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/22, 3/11/21 has been considered by the examiner.

Allowable Subject Matter
Claims 45-64 (renumbered 1-20) are allowed.

Claims 45-64 (renumbered 1-20) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … receiving, from a network node, one or more configuration parameters associated with sidelink communication, wherein the one or more configuration parameters comprise a logical channel configuration, a mapping of a QoS flow to a sidelink radio bearer, and a mapping of the sidelink radio bearer to a sidelink logical channel of a plurality of sidelink logical channels of the apparatus; receiving a sidelink resource grant; selecting, based on the logical channel configuration, one or more sidelink logical channels of the plurality of the sidelink logical channels to be served by the sidelink resource grant…in combination with other limitations recited as specified in Claim 1.
The first closest prior art of record is Loehr et al (Pub No: 2019/0342895). Loehr teaches an apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising (Loehr, Fig 11): receiving a sidelink resource grant; selecting, based on the logical channel configuration, one or more sidelink logical channels of the plurality of the sidelink logical channels to be served by the sidelink resource grant (Loehr, [0036], a data for each channel is determined based on satisfying a QoS); generating a medium access control (MAC) protocol data unit (PDU) comprising data associated with the selected one or more sidelink logical channels; and transmitting the generated MAC PDU using the received sidelink resource grant (Loehr, [0036], a transmitting a MAC PDU with the allocated resource).  Loehr does not teach the italicized limitations above.

The second closest prior art of record is Baghel et al (Pub No: 2019/0268918). Baghel teaches a method for identifying a mapping between a logical channel ID and a requested QoS metric (Baghel, [0012]), receiving a mapping (Baghel, [0015]).  Baghel does not teach the italicized limitations above.
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaheen et al (Pub No: 2006/0126565) Fig 1-5.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469